PER CURIAM.
Motion by the Commissioner of the Department of Economic Security for an appeal from a judgment of the Clay Circuit Court, directing that the department make grants of aid, under KRS Ch. 205, to the dependent children of Hubert Barrett.
The department had denied aid on the basis of an administrative finding that Barrett was not “incapacitated,” within the meaning of KRS 205.010(5). The circuit court concluded that this finding was not supported by the evidence.
The medical testimony was to the effect that Barrett was physically capable of doing light work, but had developed a neurotic condition that made him believe himself incapable of working. It was the opinion of one of the doctors that “it would take an efficient and persistent psychologist to convince him that he is not a physical wreck,” and that “he really needs phychiatric treatment but unless the Welfare Department has provisions to try to rehabilitate him it would be impossible economically for him.”
We think the evidence requires the conclusion that from a practical standpoint Barrett at the present time is incapacitated.
The motion for an appeal is overruled and the judgment is affirmed.